                                                                  Case 2:19-cv-09915-JFW Document 13-1 Filed 12/18/19 Page 1 of 3 Page ID #:249



                                                                   1

                                                                   2

                                                                   3

                                                                   4

                                                                   5

                                                                   6

                                                                   7
                                                                                          UNITED STATES DISTRICT COURT
                                                                   8
                                                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                   9                           WESTERN DIVISION
                                                                  10
                                                                       In re                                    D. Ct. Case No. 2:19-cv-09915-JFW
                                                                  11
HILL, FARRER & BURRILL LLP




                                                                       SOLYMAN YASHOUAFAR and                   Chapter 7
                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP




                                                                       MASSOUD AARON YASHOUAFAR,                Jointly Administered
                                   300 SOUTH GRAND AVENUE




                                                                  12
                                                                                     Debtors.
                                      ATTORNEYS AT LAW




                                                                  13   In re:                                   BK Case No. 1:16-bk-12255-GM
                                                                                                                Chapter 7
                                                                       SOLYMAN YASHOUAFAR,
                                                                  14
                                                                                      Debtor.
                                                                  15
                                                                       In re:                                   BK Case No. 1:16-bk-12408-GM
                                                                  16                                            Chapter 7
                                                                       MASSOUD AARON YASHOUAFAR,
                                                                  17                        Debtor.
                                                                       Affects:
                                                                  18    Both Debtors
                                                                        Solyman Yashouafar
                                                                  19    Massoud Aaron Yashouafar
                                                                  20   DAVID K. GOTTLIEB, as Chapter 11         BK Adv. No. 1:17-ap-01040-MT
                                                                       Trustee for Massoud Aaron Yashouafar
                                                                  21   and Solyman Yashouafar,                  ORDER GRANTING
                                                                                      Plaintiff,                STIPULATION TO VACATE
                                                                  22   vs.                                      DECEMBER 10, 2019 RULINGS
                                                                       ELKWOOD ASSOCIATES, LLC,                 [DOCKET NOS. 9, 10 AND 11]
                                                                  23                                            AND TO SET BRIEFING
                                                                       FIELDBROOK, INC., CITIVEST
                                                                  24   FINANCIAL SERVICES, INC.,                SCHEDULE ON OBJECTIONS
                                                                       ISRAEL ABSELET, HOWARD                   TO ON BANKRUPTCY COURT’S
                                                                  25   ABSELET, et al.,                         REPORT AND
                                                                                      Defendants.               RECOMMENDATION
                                                                  26
                                                                                                                Action filed: 11/19/2019
                                                                  27
                                                                       AND RELATED CROSS-ACTIONS
                                                                  28
                                                                  Case 2:19-cv-09915-JFW Document 13-1 Filed 12/18/19 Page 2 of 3 Page ID #:250



                                                                   1          The Court, having considered the “Stipulation to Vacate December 10, 2019
                                                                   2   Rulings [Docket Nos. 9, 10 and 11] and to Set Briefing Schedule on Objections to
                                                                   3   Bankruptcy Court’s Report and Recommendation” (the “Stipulation”) of
                                                                   4   Defendants, Counterclaimants, Cross-Complainants and Counterdefendants
                                                                   5   Elkwood Associates, LLC, and Fieldbrook, Inc., and Counterdefendants Reliable
                                                                   6   Properties and Jack Nourafshan (the “Elkwood Parties”); Plaintiff and Counter-
                                                                   7   Defendant David K. Gottlieb, Chapter 7 trustee for Solyman Yashouafar and
                                                                   8   Massoud Aaron Yashouafar (the “Trustee”); and Defendants, Counterclaimants and
                                                                   9   Cross-Defendants Howard Abselet and Israel Abselet (the “Abselets”) (collectively,
                                                                  10   the “Parties”) that was filed with this Court on December 18, 2019, and good cause
                                                                  11   appearing,
HILL, FARRER & BURRILL LLP



                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12          IT IS HEREBY ORDERED:
                                      ATTORNEYS AT LAW




                                                                  13          1.     The Stipulation is approved, as set forth herein.
                                                                  14          2.     The parties’ right to file objections and any other pleadings with
                                                                  15   respect to this Court’s review of the Bankruptcy Court’s Report and
                                                                  16   Recommendation [Docket No. 2], and the related proposed Findings of Fact and
                                                                  17   Conclusions of Law and the proposed Judgment attached thereto shall be as set
                                                                  18   forth in this order.
                                                                  19          3.     This Court’s minute order, Judgment, and Findings of Fact and
                                                                  20   Conclusions of Law, which were entered in the above-captioned action on
                                                                  21   December 10, 2019 [Docket Nos. 9, 10 and 11], are hereby vacated.
                                                                  22          4.     The Elkwood Parties shall have ten (10) calendar days from entry of
                                                                  23   this order to file an objection (not to exceed 25 pages, exclusive of exhibits) to
                                                                  24   entry by this Court of the proposed Findings of Fact and Conclusions of Law and
                                                                  25   the proposed Judgment.
                                                                  26          5.     The Trustee and the Abselets shall have fourteen (14) calendar days
                                                                  27   from the filing of the Objection to file a Joint Response to the Elkwood Parties’
                                                                  28   Objection, which Joint Response shall not exceed 25 pages (exclusive of exhibits).
                                                                  Case 2:19-cv-09915-JFW Document 13-1 Filed 12/18/19 Page 3 of 3 Page ID #:251



                                                                   1         6.     The Elkwood Parties shall not file a reply to the Joint Response, unless
                                                                   2   the Court so orders.
                                                                   3         7.     The Objection and the Joint Response shall be deemed submitted to
                                                                   4   the Court for determination without the necessity of a hearing, unless the Court
                                                                   5   orders that a hearing is required.
                                                                   6         8.     The Parties shall not be required to file a joint report on the telephonic
                                                                   7   conference that they conducted on the Elkwood Parties’ objection to the proposed
                                                                   8   Findings of Fact and Conclusions of Law and the proposed Judgment.
                                                                   9

                                                                  10   DATED:
                                                                  11                                        The Honorable John F. Walter
HILL, FARRER & BURRILL LLP




                                                                                                            Judge, United States District Court
                             LOS ANGELES, CALIFORNIA 90071-3147
                              ONE CALIFORNIA PLAZA, 37TH FLOOR
                               A LIMITED LIABILITY PARTNERSHIP


                                   300 SOUTH GRAND AVENUE




                                                                  12
                                      ATTORNEYS AT LAW




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28
